                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES ARMSTRONG,                                  :                  CIVIL ACTION
         Petitioner,                              :
                                                  :
       v.                                         :                  NO.     19-cv-5210
                                                  :
KATHY BRITTAIN, et al.                            :
         Respondents.                             :


                                            ORDER

       AND NOW, this 14th day of           July              , 2021, upon careful and independent

consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski and the objections filed thereto, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED

               without an evidentiary hearing.

               3. There is no basis for the issuance of a certificate of appealability.



                                                      BY THE COURT:



                                                      BERLE M. SCHILLER,            J.
